 Case 2:19-cv-10878-LVP-CI ECF No. 49, PageID.441 Filed 02/08/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


DANA E. LUNN,                                   Case No.: 19-10878
                            Plaintiff,
v.                                              Linda V. Parker
                                                United States District Judge
ARAMARK MANAGEMENT
SERVICES, LIMITED                               Curtis Ivy, Jr.
PARTNERSHIP, et al.,                            United States Magistrate Judge
                     Defendants.
____________________________/

     ORDER GRANTING PARTIES’ JOINT MOTION TO STAY THE
           REMAINING CASE DEADLINES (ECF No. 47)

      In this civil action, filed on March 25, 2019, Plaintiff Dana Lunn

(“Plaintiff”), proceeding pro se, is seeking an award against defendants Aramark

Management Services Limited Partnership, a foreign limited partnership

(“Defendant Aramark”), and UAW Local 160 (“Defendant UAW”) (collectively,

“Defendants”) for damages and injuries he alleges to have suffered as a result of

his termination from the General Motors Tech Center located in Warren, Michigan

and Defendant Aramark. (ECF No. 1, PageID.3). This case has been referred to

the undersigned for all pretrial matters pursuant to 28 U.S.C. § 636. (ECF No. 39).

      On December 8, 2020, a settlement conference was held before the

undersigned. The parties were unable to settle the case and the Court proceeded to

address Defendants’ November 13, 2020 Joint Motion to Extend Remaining Phase
 Case 2:19-cv-10878-LVP-CI ECF No. 49, PageID.442 Filed 02/08/21 Page 2 of 3




1 Scheduling Order Deadlines (“Defendants’ Joint Motion”). After considering the

(i) points made by both Plaintiff and Defendants during the conference, (ii) status

of the discovery undertaken by each party at that point, and (iii) facts and

circumstances set forth in Defendants’ Joint Motion, the Court found good cause to

grant the requested extension. (ECF No. 43). The deadline to complete discovery

was extended to February 15, 2021 and the deadline for the parties’ respective

dispositive motions was extended to April 21, 2021. (Id.).

      On February 5, 2021, the parties, including Plaintiff, through the Pro Se

Legal Assistance Clinic at the University of Detroit Mercy Law School, conferred

and agreed to (i) stay the remaining case deadlines, (ii) postpone Plaintiff’s

upcoming deposition scheduled for February 9, 2021 and (iii) schedule a

settlement conference with the Court. (ECF No. 47, PageID.436). The parties

then filed the current Joint Motion to Stay Case Deadlines (“Motion to Stay”) in

this matter. (ECF No. 47). In said motion, the parties request that the remaining

case deadlines—close of discovery and deadline to file dispositive motions—be

stayed in light of the parties’ wishes to engage in another settlement conference.

(Id. at PageID.435). The parties explain that while they are scheduled to depose

Plaintiff on February 9, 2021 and are on schedule to complete discovery by the

current deadline, they wish to have the current deadlines stayed to permit them to

engage in further settlement discussions. (Id. at PageID.436). The parties explain

                                              2
 Case 2:19-cv-10878-LVP-CI ECF No. 49, PageID.443 Filed 02/08/21 Page 3 of 3




that good cause exists to stay the case deadlines as it “will be the most efficient use

of the Court and the Parties’ time and resources” as it will allow the parties to

forego conducting any further discovery and dispositive briefing if they are able to

ultimately reach a settlement agreement. (Id.).

      Therefore, having considered the facts and circumstances set forth in the

Motion to Stay, I find good cause to stay the remaining case deadlines to allow the

parties to continue their settlement discussions and engage in another settlement

conference with the Court. Thus, the Motion to Stay (ECF No. 47) is GRANTED.

      IT IS SO ORDERED.

      Review of this Order is governed by Federal Rule of Civil Procedure 72(a)

and Local Rule 72.1(d).


Date: February 8, 2021                            s/Curtis Ivy, Jr.
                                                  Curtis Ivy, Jr.
                                                  United States Magistrate Judge

                             CERTIFICATE OF SERVICE

             I hereby certify that a copy of the foregoing document was served
upon the parties and/or counsel of record on February 8, 2021, by electronic means
and/or ordinary mail.

                                                  s/Kristen MacKay
                                                  Case Manager
                                                  (810) 341-7850




                                              3
